SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

                Ernest Bozzi v. City of Jersey City (A-12-20) (084392)

Argued March 15, 2021 -- Decided September 20, 2021

FERNANDEZ-VINA, J., writing for the Court.

       The Court considers whether owning a dog creates an objectively reasonable
expectation of privacy such that the owner’s personal information in the dog licensing
record might be exempt from disclosure under the Open Public Records Act (OPRA).

       Plaintiff Ernest Bozzi requested copies of defendant Jersey City’s most recent dog
license records pursuant to OPRA and the common law right of access. Plaintiff, a
licensed home improvement contractor, sought the information on behalf of his invisible
fence installation business. Plaintiff noted that Jersey City may redact information
relating to the breed of the dog, the purpose of the dog, and any phone numbers
associated with the records. He sought only the names and addresses of the dog owners.

        Jersey City denied plaintiff’s request on two grounds. First, Jersey City alleged
that the disclosure would be a violation of the citizens’ reasonable expectation of privacy,
contrary to N.J.S.A. 47:1A-1, by subjecting the dog owners to unsolicited commercial
contact. Second, it expressed concern that such a disclosure may jeopardize the security
of both dog-owners’ and non-dog-owners’ property. Plaintiff filed suit.

        The trial court found the dog licensing records were not exempt and ordered
Jersey City to provide the requested information. Despite finding no objectively
reasonable privacy interest, the trial court went on to analyze the seven privacy factors set
forth in Doe v. Poritz, 142 N.J. 1 (1995), finding each of them to be neutral or in support
of plaintiff’s position. The Appellate Division affirmed, relying on Bozzi v. Borough of
Roselle Park, 462 N.J. Super. 415 (App. Div. 2020), a nearly identical case involving the
same OPRA petitioner. The Court granted certification. 246 N.J. 580 (2020).

HELD: Owning a dog is a substantially public endeavor in which people do not have a
reasonable expectation of privacy that exempts their personal information from disclosure
under the privacy clause of OPRA.

1. OPRA, at its core, was designed to promote transparency in the operation of
government. According to the statute, “all government records shall be subject to public


                                             1
access unless exempt,” and “any limitations on the right of access . . . shall be construed
in favor of the public’s right of access.” N.J.S.A. 47:1A-1. The public’s right to
disclosure, while broad, is not unlimited. The privacy clause of OPRA “directs agencies
to safeguard personal information that, if disclosed, ‘would violate [a] citizen’s
reasonable expectation of privacy.’” Brennan v. Bergen Cnty. Prosecutor’s Off., 233 N.J.
330, 339-40 (2018) (alteration in original) (quoting N.J.S.A. 47:1A-1). (pp. 10-12)

2. The Court reviewed the meaning of OPRA’s privacy clause in Brennan and concluded
from the Legislature’s express exemption of names and addresses in certain contexts that,
beyond those “select situations,” there is no “overarching exception for the disclosure of
names or home addresses.” 233 N.J. at 337-38 (discussing N.J.S.A. 47:1A-1.1). The
decision highlighted the Legislature’s continuing process of amending OPRA, which has
not included the enactment of any such overarching exception. Id. at 338-39. The
Brennan Court found that legislative inaction particularly significant in light of the
recommendations in a 2004 report from the Privacy Study Commission. That report
placed issues like the one presented in this case squarely before the Legislature, and the
Legislature declined to act on them. The Court found in Brennan, and finds here, that the
Legislature’s inaction with respect to the recommended exemptions strongly cautions
against creating a judicial exemption in this context. (pp. 12-13)

3. When a request does not fall within an express exemption, a records custodian may
still assert that the requested information should not be disclosed under the privacy
clause. That clause requires the presentation of “a colorable claim that public access to
the records requested would invade a person’s objectively reasonable expectation of
privacy.” Id. at 342. The key to such a claim has been a distinction between actions and
information typically kept private versus those extended to the public. Only after finding
a privacy interest is a court required to look to the Doe factors to balance the need for
disclosure against the privacy interest at stake. (pp. 13-14)

4. Here, the records are government records “kept on file in the course of . . . official
business” and do not fall into any of the express exemptions in N.J.S.A. 47:1A-1.1. The
commercial nature of plaintiff’s request is immaterial; he has the same right to the
records as anyone else. OPRA’s privacy clause may nonetheless require a balancing of
the twin aims of OPRA -- government transparency and an obligation to safeguard
personal information -- if disclosure would “violate [a] citizen’s reasonable expectation
of privacy.” N.J.S.A. 47:1A-1. But, under Brennan, there is no overarching exemption
for the disclosure of names and addresses, and the Court finds no reasonable expectation
of privacy in owning or licensing a dog. Owning a dog is, inherently, a public endeavor.
Owners and their dogs are regularly exposed to the public during daily walks, grooming
sessions, and veterinarian visits. Dog owners who continually expose their dogs to the
public cannot claim that dog ownership is a private undertaking. (pp. 14-16)




                                            2
5. While plaintiff here has requested only the names and addresses of dog owners, the
Court stresses that there are other parts of the dog licensing records that would give rise
to security concerns. Any similar disclosure of dog records should not include breed
information or the purpose of the animal, and the names of dogs may need to be
excluded. (p. 16)

6. Because Jersey City has not established a colorable claim that public access to the
names and addresses of dog owners would violate a reasonable expectation of privacy,
the Court need not conduct an extended Doe analysis. The Court agrees with the
evaluation of the trial court that the factors collectively favor disclosure. The Court
continues to abide by the plain language of OPRA and its fundamental policy favoring
disclosure. (pp. 16-17)

       The judgment of the Appellate Division is AFFIRMED.

        JUSTICE PIERRE-LOUIS, dissenting, stresses that OPRA’s core purpose is to
promote transparency in the operation of government and that, although OPRA itself
states that the law is to “be construed in favor of the public’s right of access,” it also
directs the safeguarding of personal information if disclosure “would violate the citizen’s
reasonable expectation of privacy.” N.J.S.A. 47:1A-1. In Justice Pierre-Louis’s view,
that reasonable expectation of privacy should recognize every citizen’s right not to have
each and every piece of information provided to the government divulged for reasons that
do not further the purpose of OPRA, and the fact that information may be available
elsewhere does not eliminate a person’s reasonable expectation of privacy altogether.
Noting that the information sought here -- name, address, and dog ownership -- taken
together, is not public, Justice Pierre-Louis finds it reasonable that dog owners would
have expected that the information they provided to Jersey City for the sole purpose of
complying with the law by obtaining a dog license would remain private. Justice Pierre-
Louis reviews the Doe privacy factors and finds that five out of seven factors also
militate against disclosure.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON, and
SOLOMON join in JUSTICE FERNANDEZ-VINA’s opinion. JUSTICE PIERRE-
LOUIS filed a dissent, in which JUSTICE ALBIN joins.




                                              3
       SUPREME COURT OF NEW JERSEY
             A-12 September Term 2020
                        084392


                     Ernest Bozzi,

                Plaintiff-Respondent,

                          v.

        City of Jersey City and Irene McNulty,

               Defendants-Appellants.

        On certification to the Superior Court,
                  Appellate Division.

       Argued                       Decided
    March 15, 2021             September 20, 2021


Maura E. Connelly, Assistant Corporation Counsel,
argued the cause for appellants (Peter J. Baker, Jersey
City Law Department Corporation Counsel, attorneys;
Maura E. Connelly and John McKinney, Assistant
Corporation Counsel, on the brief).

Donald M. Doherty, Jr., argued the cause for respondent
(Donald M. Doherty, Jr., on the brief).

Carl R. Woodward, III, argued the cause for amici curiae
New Jersey State League of Municipalities and New
Jersey Institute of Local Government Attorneys (Carella,
Byrne, Cecchi, Olstein, Brody & Agnello, attorneys; Carl
R. Woodward, III, on the brief).

Megan Iorio, of the District of Columbia bar, admitted
pro hac vice, argued the cause for amicus curiae

                           1
            Electronic Privacy Information Center (Barry, Corrado,
            Grassi and Electronic Privacy Information Center,
            attorneys; Frank L. Corrado, Megan Iorio, and Alan
            Butler, of the District of Columbia bar, admitted pro hac
            vice, on the brief).

            CJ Griffin argued the cause for amicus curiae
            Libertarians for Transparent Government (Pashman Stein
            Walder Hayden, attorneys; CJ Griffin, of counsel and on
            the brief).


      JUSTICE FERNANDEZ-VINA delivered the opinion of the Court.


      In this case we are called on to determine whether owning a dog creates

an objectively reasonable expectation of privacy such that the owner’s

personal information in the dog licensing record might be exempt from

disclosure under the Open Public Records Act (OPRA), N.J.S.A. 47:1A-1

to -13.

      Plaintiff Ernest Bozzi submitted a request to the City of Jersey City

(Jersey City) for dog license records in order to solicit customers for his

invisible fencing business. He sought only the names and addresses of dog

owners. Jersey City denied his request, objecting on the ground that such a

disclosure would violate the dog owners’ reasonable expectation of privacy.

      The trial court found no privacy interest prohibiting disclosure and

ordered Jersey City to comply with plaintiff’s request. The Appellate Division



                                        2
affirmed, relying on Bozzi v. Borough of Roselle Park, 462 N.J. Super. 415

(App. Div. 2020), a nearly identical case involving the same OPRA petitioner.

      We affirm the judgment of the Appellate Division and find that owning a

dog is a substantially public endeavor in which people do not have a

reasonable expectation of privacy that exempts their personal information from

disclosure under the privacy clause of OPRA.

                                         I.

                                        A.

      We begin by summarizing the pertinent facts and procedural history.

      On November 27, 2018, plaintiff Ernest Bozzi requested copies of Jersey

City’s most recent dog license records pursuant to OPRA and the common law

right of access. Plaintiff is a licensed home improvement contractor, and he

sought the information on behalf of his invisible fence installation busine ss. In

his request, plaintiff noted that Jersey City may redact information relating to

the breed of the dog, the purpose of the dog -- if it is a service or law

enforcement animal -- and any phone numbers associated with the records. He

sought only the names and addresses of the dog owners.

      Jersey City denied plaintiff’s request a month later, objecting to the

release of the information on two grounds. First, Jersey City alleged that the

disclosure would be a violation of the citizens’ reasonable expectation of

                                         3
privacy, contrary to N.J.S.A. 47:1A-1, by subjecting the dog owners to

unsolicited commercial contact. And second, it cited a decision by the

Government Records Council (GRC), Bernstein v. Borough of Park Ridge,

GRC Complaint No. 2005-99 (July 2005), for its concern that such a disclosure

may jeopardize the security of both dog-owners’ and non-dog-owners’

property, as well as potentially put the dogs themselves at risk for theft.

      Plaintiff filed suit, and the trial court issued an order to show cause

requiring Jersey City to demonstrate why the records should be exempt from

disclosure. Jersey City submitted two certifications to support its position, one

from its Chief of Police and a second from its Project Manager in the

Department of Public Safety.

      The Chief of Police certified that the Police Division was “exceptionally

concerned” about the release of the names of dog owners for a number of

reasons. For one, those residing at addresses known not to have dogs on the

premises may be exposed as more vulnerable to robbery or burglary. Further,

disclosure may expose the locations of victims who have fled from threats,

stalking, and other harm. And finally, knowing an address has a dog may

encourage wrongdoers to bring a weapon.

      The Project Manager’s certification detailed the results of his search for

reported thefts of dogs in Jersey City. According to his search, there were five

                                        4
dogs reported stolen in 2018 -- three from yards, one from an apartment, and

one taken by a friend entrusted to walk the dog.

        At the conclusion of argument, the trial court found the dog licensing

records were not exempt and ordered Jersey City to provide the requested

information to plaintiff. The trial court acknowledged the potential for privacy

concerns but concluded that “someone who simply registers their dog [does

not have] a[n] objectively reasonable belief that it’s going to be kept private or

confidential.” Despite this finding, the trial court went on to analyze the seven

Doe privacy factors, 1 finding each of them to be neutral or in support of

plaintiff’s position.

        Jersey City appealed, and the Appellate Division summarily affirmed,

relying on its published decision in Bozzi v. Borough of Roselle Park, in which

the same plaintiff sought the same information from a different defendant.

        In Roselle Park, the Appellate Division permitted under OPRA the

disclosure of the names and addresses of those who obtained dog licenses. 462

N.J. Super. at 428. After determining that GRC rulings would “not dictate [the

court’s] decision”2 because they had “no precedential value in [the]


1
    Doe v. Poritz, 142 N.J. 1 (1995).
2
  The Borough of Roselle Park and the City of Summit had argued that
Bernstein v. Borough of Park Ridge, GRC Complaint No. 2005-99 (July 14,
2005), supported their positions because the GRC determined that an
                                       5
consideration of OPRA appeals,” ibid., the court found that residents of

Summit and Roselle Park did not “have a reasonable expectation of privacy in

their names and addresses when they appl[ied] for a dog license,” id. at 429.

      The court pointed out that “people who own dogs frequently walk them

in public places and ordinarily do not conceal their status.” Ibid. And

although the court acknowledged that receiving unsolicited mail from

plaintiff’s business may be irritating, it found no risk of “identity theft or other

unwelcomed consequences” that might create an expectation of privacy. Id. at

429-30. Finally, the Appellate Division was persuaded by the fact that the

Legislature had previously tried and failed to amend OPRA to exempt the

disclosure of names and addresses in connection with pet licenses. Id. at 430-

31.

      This Court then granted Jersey City’s petition for certification. 246 N.J.

580 (2020). We also granted the motions of the Libertarians for Transparent

Government (LFTG), the Electronic Privacy Information Center (EPIC), the

New Jersey State League of Municipalities (League), and the New Jersey

Institute of Local Government Attorneys (NJILGA) to participate as amici

curiae.



individual had a reasonable expectation of privacy in information provided to a
municipality for the purpose of obtaining a dog license.
                                       6
                                       II.

                                       A.

      Jersey City contends that the names and addresses sought by plaintiff for

the expressed purpose of commercial solicitation are protected by the privacy

exception of OPRA. The core of Jersey City’s argument is that dog owners

have a reasonable expectation of privacy in their names and addresses listed on

their dog licenses. Jersey City further argues that the commercial nature of the

request does not promote government transparency or achieve any of the main

goals of OPRA.

      As for the Doe factors, Jersey City posits that they weigh heavily in

favor of non-disclosure. Jersey City highlights that there are no safeguards to

prevent subsequent unauthorized disclosures and that plaintiff could therefore

publish or sell the names and addresses he receives through his request. Since

some dogs are used for protection, Jersey City argues that releasing that

information jeopardizes safety by publicizing which residences have dogs and

which do not. Finally, the City raises the concern that fear of the disclosure of

personal information may discourage dog owners from registering their

animals.




                                        7
                                        B.

      Amicus curiae EPIC aligns itself with Jersey City and first contends that

federal courts have found a colorable privacy interest in names and addresses

contained in public records when disclosure of that information could lead to

unwanted solicitations. Second, EPIC maintains that the Federal Constitution

includes a right to informational privacy and that the Freedom of Information

Act (FOIA), the federal analog to OPRA, encompasses an individual’s right to

informational privacy. Finally, EPIC argues that requests for information that

are justified only by commercial interests do not serve the purpose of OPRA.

It urges this Court to adopt a rule that those who request personal information

in a government record must make a threshold showing of a public interest that

serves the core purpose of OPRA.

                                        C.

      Amici curiae the League and NJILGA also align themselves with Jersey

City. They argue, in a joint brief, that the disclosure of a digital compilation of

names and addresses of dog owners violates those persons’ reasonable

expectation of privacy. Walking a dog in public, amici contend, does not

disclose the owner’s name and address and therefore does not undermine the

privacy interest.




                                         8
                                       D.

      Plaintiff counters that Jersey City has failed to make a colorable claim

that disclosure of the requested dog license records would invade a dog

owner’s objectively reasonable expectation of privacy. He submits that owners

of dog licenses do not have an objectively reasonable expectation of privacy

under this Court’s precedent in Brennan v. Bergen County Prosecutor’s Office,

233 N.J. 330 (2018), because the names and addresses contained in dog

licenses are not the type of information the typical person keeps secret.

      Plaintiff also stresses that nothing in OPRA bars his request simply

because of its commercial nature. He points out that New Jersey law has never

deemed a requestor’s proposed commercial use of the records as incompatible

with OPRA and that all limitations on access under OPRA should be construed

in favor of providing access.

                                       E.

      Amicus curiae LFTG aligns itself with Bozzi to argue that no objectively

reasonable person would believe that their ownership of a dog is a private fact ,

given that dogs are constantly exposed to public view. Even if Jersey City has

made a colorable claim of privacy, LFTG submits that balancing the privacy

factors in Doe compels disclosure.




                                        9
      LFTG emphasizes that OPRA does not require records custodians to

consider the reason for a given request. It points out that the Legislature has

failed to advance a number of bills that would have denied commercial

requestors access to records under OPRA. LFTG also stresses that OPRA

expressly exempts driver’s license numbers and personal identifying

information of those who hold hunting and firearm licenses but that the

Legislature has declined to exempt that same information for holders of dog

licenses.

                                        III.

                                         A.

      This Court’s review of issues involving statutory interpretation is

plenary. In re N.J. Firemen’s Ass’n Obligation, 230 N.J. 258, 273 (2017).

Whether an OPRA exemption applies is a question of law subject to de novo

review. Id. at 273-74.

      This Court’s objective in statutory construction “is to effectuate

legislative intent,” and “[t]he best source for direction on legislative intent is

the very language used by the Legislature.” Gilleran v. Township of

Bloomfield, 227 N.J. 159, 171-72 (2016). The words in a statute are to “be

given their generally accepted meaning” and “read and construed with their

context.” N.J.S.A. 1:1-1. “If the language is clear, the court’s job is

                                         10
complete.” In re Expungement Application of D.J.B., 216 N.J. 433, 440

(2014). We look to extrinsic sources to determine legislative intent “[o]nly if

the words of the enactment are shrouded in ambiguity,” Zabilowicz v. Kelsey,

200 N.J. 507, 513 (2009), “lead[] to more than one plausible interpretation,”

DiProspero v. Penn, 183 N.J. 477, 492-93 (2005), or would lead to absurd

results, Burnett v. County of Bergen, 198 N.J. 408, 425 (2009).

      On review, this Court presumes that the Legislature is aware of the

judicial construction given its enactments. N.J. Democratic Party, Inc. v.

Samson, 175 N.J. 178, 195 n.6 (2002).

                                         B.

      OPRA, at its core, was “designed to promote transparency in the

operation of government,” Sussex Commons Assocs., LLC v. Rutgers, 210 N.J.

531, 541 (2012), with a purpose “to maximize public knowledge about public

affairs in order to ensure an informed citizenry and to minimize the evils

inherent in a secluded process,” Mason v. City of Hoboken, 196 N.J. 51, 64

(2008) (quoting Asbury Park Press v. Ocean Cnty. Prosecutor’s Off., 374 N.J.

Super. 312, 329 (Law Div. 2004)). According to the statute, “all government

records shall be subject to public access unless exempt,” and “any limitations

on the right of access . . . shall be construed in favor of the public’s right of

access.” N.J.S.A. 47:1A-1.

                                         11
      The public’s right to disclosure, while broad, is not unlimited. Kovalcik

v. Somerset Cnty. Prosecutor’s Off., 206 N.J. 581, 588 (2011). The privacy

clause of OPRA “directs agencies to safeguard personal information that, if

disclosed, ‘would violate [a] citizen’s reasonable expectation of privacy.’”

Brennan, 233 N.J. at 339-40 (alteration in original) (quoting N.J.S.A. 47:1A-

1).

      This Court recently reviewed the meaning of OPRA’s privacy clause in

Brennan. We explained that OPRA contains twenty-three explicit exemptions

from disclosure, including any “personal identifying information” -- a person’s

name and address -- received “in connection with the issuance of any license

authorizing hunting with a firearm.” Id. at 337-38 (quoting N.J.S.A. 47:1A-

1.1). We concluded from the Legislature’s express exemption of names and

addresses in certain contexts that, beyond those “select situations,” there is no

“overarching exception for the disclosure of names or home addresses.” Id. at

337-38.

      Our decision highlighted the Legislature’s continuing process of

amending OPRA, which has not included the enactment of any such

overarching exception. Id. at 338-39. We found that legislative inaction

particularly significant in light of the recommendations in the 2004 report from

the Privacy Study Commission, created by Governor McGreevy in 2002

                                       12
through Executive Order No. 21. Ibid. The recommendations in that report

included not disclosing home telephone numbers; notifying individuals that

their home addresses may be disclosed; and giving individuals the opportunity

to use an address of record specifically for disclosure purposes. See Final

Report, https://dspace.njstatelib.org/xmlui/bitstream/handle/10929/22262/

c58152004.pdf?sequence=1&isAllowed=y. Those recommendations thus

placed issues like the one presented in this case squarely before the

Legislature, and the Legislature declined to act on them. See Brennan, 233

N.J. at 339. We found in Brennan, and we continue to find here, that the

Legislature’s inaction with respect to the recommended exemptions strongly

cautions against creating a judicial exemption in this context.

      When a request does not fall within an express exemption, a records

custodian may still assert that the requested information should not be

disclosed under the privacy clause. That clause requires the presentation of “a

colorable claim that public access to the records requested would invade a

person’s objectively reasonable expectation of privacy.” Id. at 342. The key to

such a claim has been a distinction between actions and information typically

kept private versus those extended to the public: social security numbers in

land title records in Burnett and financial relief checks in Carter both presented

serious privacy concerns, while the results of a public auction in Brennan and

                                       13
the settlement agreement between a county and an employee resulting from the

employee’s filing of a public complaint in Asbury Park did not. See Burnett,

198 N.J. at 437; Carter, 230 N.J. at 267; Brennan, 233 N.J. at 342; Asbury Park

Press v. County of Monmouth, 201 N.J. 5, 6 (2010).

      Only after finding a privacy interest is a court required to look to the

Doe factors adopted by this Court in Burnett to balance the need for disclosure

against the privacy interest at stake. See 198 N.J. at 428.

                                       IV.

      Applying those principles here, we conclude that Jersey City has failed

to present a colorable claim that the disclosure of the requested dog license

records would invade a dog owner’s reasonable expectation of privacy. We

therefore affirm the Appellate Division’s judgment.

      We make two initial points. First, it is clear that the dog license records

sought in this case are government records “kept on file in the course of . . .

official business” and do not fall into any of the express exemptions in OPRA.

N.J.S.A. 47:1A-1.1. Second, the commercial nature of plaintiff’s request is

immaterial to our analysis; he “has the same right to [the records] as anyone

else.” Burnett, 198 N.J. at 435.

      We therefore turn to OPRA’s privacy clause, which may nonetheless

require a balancing of the twin aims of OPRA -- government transparency and

                                        14
an obligation to safeguard personal information -- if disclosure of the records

would “violate [a] citizen’s reasonable expectation of privacy.” N.J.S.A.

47:1A-1.

      Our decision in Brennan clearly precludes any reading of OPRA that

would provide an overarching exemption for the disclosure of names and

addresses. See Brennan, 233 N.J. at 388. It is, therefore, the ownership and

licensing of a dog that would have to provide a reasonable expectation of

privacy for Jersey City to make such a colorable claim. And it is here that

Jersey City’s claim fails, because we find no reasonable expectation of privacy

in owning or licensing a dog.

      Owning a dog is, inherently, a public endeavor. Owners -- and the dogs

themselves -- are regularly exposed to the public during daily walks, grooming

sessions, and veterinarian visits. Many owners celebrate their animals on

social media or bumper stickers, inherently public platforms. Some people put

up signs stating that there is a dog at the residence; others frequent certain

parks or establishments specifically made for dogs and dog owners. Some

owners even enter their dogs into public shows, events, and competitions. Dog

owners who continually expose their dogs to the public cannot claim that dog

ownership is a private undertaking. Just like the participants in the public




                                        15
auction in Brennan, dog owners are fully aware of the public exposure of their

actions.

      While plaintiff here has requested only the names and addresses of dog

owners, we stress that there are other parts of the dog licensing records that

would give rise to security concerns. Any similar disclosure of dog records

should not include breed information, which poses a risk to public safety given

the high value of certain purebred dogs. Further, the purpose of the animal

-- whether it is a companion or a service or a law enforcement dog -- must be

kept confidential for the health and safety of the owners and the dogs. Finally,

the names of dogs may need to be excluded, given that many people use the

names of their beloved pets as passwords or answers to important security

questions.

      Because Jersey City has not established a colorable claim that public

access to the names and addresses of dog owners would violate a reasonable

expectation of privacy, we need not conduct an extended Doe analysis.

Burnett, 198 N.J. at 428. Suffice it to say, we agree with the thorough

evaluation of the trial court that the factors collectively favor disclosure.

      We are bound by the language of OPRA and the intent of the Legislature

in safeguarding personal information. The inadequacies complained of by

Governor McGreevy and the recommendations made by the Privacy Study

                                        16
Commission were not corrected or adopted by the Legislature. Thus, we

continue to abide by the plain language of the statute and its fundamental

policy favoring disclosure.

                                       V.

      We affirm the judgment of the Appellate Division.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, PATTERSON,
and SOLOMON join in JUSTICE FERNANDEZ-VINA’s opinion. JUSTICE
PIERRE-LOUIS filed a dissent, in which JUSTICE ALBIN joins.




                                      17
                                 Ernest Bozzi,

                             Plaintiff-Respondent,

                                       v.

                    City of Jersey City and Irene McNulty,

                            Defendants-Appellants.


                    JUSTICE PIERRE-LOUIS, dissenting.


      The government, at all levels, demands a plethora of personal

information from its citizens who must file tax returns, census reports,

applications for licenses, and other various records as part of the everyday

incidents of life. But not all of the information we are compelled to give the

government belongs in the public domain.

      The core purpose of the Open Public Records Act (OPRA) is to

“promote transparency in the operation of government,” Sussex Commons

Assocs., LLC v. Rutgers, 210 N.J. 531, 541 (2012), and “to maximize public

knowledge about public affairs in order to ensure an informed citizenry and to

minimize the evils inherent in a secluded process,” Mason v. City of Hoboken,

196 N.J. 51, 64 (2008) (quoting Asbury Park Press v. Ocean Cnty.

Prosecutor’s Off., 374 N.J. Super. 312, 329 (Law Div. 2004)). The release of


                                        1
the names and addresses of all persons who applied for a dog license in a

municipality does not implicate the core purpose of OPRA.

      Although OPRA itself states that the law is to “be construed in favor of

the public’s right of access,” it also directs the safeguarding of personal

information if disclosure “would violate the citizen’s reasonable expectation of

privacy.” N.J.S.A. 47:1A-1. That reasonable expectation of privacy should

recognize every citizen’s right not to have each and every piece of information

provided to the government divulged for reasons that do not further the

purpose of OPRA.

      In the present case, the OPRA request involves the release of names and

addresses of dog license holders in Jersey City. Although those records do not

implicate the traditional government operations the Legislature intended

OPRA to shed light on, the majority finds no reasonable expectation of privacy

in the information and holds that the records must be released. Because I find

that there exists an objectively reasonable privacy interest in the records and

that the privacy interest outweighs the need for disclosure pursuant to OPRA, I

respectfully dissent.




                                        2
                                         I.

                                         A.

      In enacting OPRA, the Legislature included a carve-out to safeguard

from disclosure the release of information that would violate the citizenry’s

reasonable expectation of privacy. N.J.S.A. 47:1A-1. In addition to the

statute’s express exemptions of certain types of records from disclosure,

OPRA’s privacy provision is a catch-all that captures those records that are not

specifically exempted by the Legislature but are nevertheless subject to a

reasonable expectation of privacy. Indeed, it would be quite difficult to

delineate every possible government record in which disclosure would

encroach upon the citizenry’s reasonable expectation of privacy. The privacy

provision thus enables OPRA both to capture any privacy interests not

specifically identified by the plain language of the statute and to account for

the evolution of privacy interests over time.

      It is a fact of life that residents of this State and country are obligated to

provide a certain amount of information to the government. But the fact that

we are required by law to provide information to the entities by which we are

governed does not mean that we do not retain some element of privacy in our

personal information. It matters not that, in our modern world, some of our

personal information is available from a variety of sources, including the

                                         3
pervasive, far-reaching internet. The fact that information may be available

elsewhere “does not eliminate a person’s reasonable expectation of privacy

altogether.” Burnett v. County of Bergen, 198 N.J. 408, 430 (2009). The

question here is whether the government must act as a clearinghouse of that

information, even in circumstances where a privacy interest exists and the

information sought has no relation to the purpose behind OPRA.

      In the present case, it is undisputed that in order to legally own a dog in

Jersey City, residents are required to register their names, addresses, and the

breed of their dog, among other things, to obtain a dog license. When Jersey

City residents, acting as good citizens, register their dogs and obtain licenses,

it is difficult to imagine that they believe the information provided to their

local government in compliance with the law will be subject to widespread

distribution to anyone who makes a request under the guise of transparency of

government functions.

      Plaintiff, and the majority, assert that owning a dog is a public endeavor

because dog owners often walk their dogs in public. Certainly, people with

dogs do not hide the fact of ownership when they go out in public with their

pets. But dog owners appearing in public with their dogs do not do so while

simultaneously advertising their full names and addresses. The information

sought here -- name, address, and dog ownership -- taken together, is not

                                        4
public, and it is unlikely that dog owners envisioned that the government

would turn over that information to the general public wholesale pursuant to

OPRA requests.

      Defendants argue that dissemination of the dog license information,

which invites unsolicited contact or intrusion, is protected by OPRA’s privacy

exception because dog license holders have a reasonable expectation that their

information will not be disseminated for the purpose of commercial

solicitation. I agree with the majority that the purpose behind the request is

generally not relevant to our threshold inquiry of whether a reasonable

expectation of privacy exists. Our case law has made clear that an entity

seeking records for a commercial purpose has the same right to available

records as anyone else. See Burnett, 198 N.J. at 435. But defendants’

argument that dog owners have a privacy interest in preventing the general

dissemination of their information, which could lead to unwanted contact and

intrusion, is compelling. The right to be left alone and not have the

government, which has been entrusted with your information, serve as a

conduit for such intrusion is entirely reasonable.

      Unlike the public auction in Brennan v. Bergen County Prosecutor’s

Office, licensing a dog in New Jersey is hardly “a quintessential public event

that calls for transparency.” See 233 N.J. 330, 343 (2018). It is reasonable

                                        5
that dog owners would have expected that the information they provided to

Jersey City for the sole purpose of complying with the law by obtaining a dog

license would remain private. Therefore, I would find that there is a

reasonably objective privacy interest in the dog license records.

                                        B.

      Because I believe that defendants have presented a colorable claim that

the OPRA request would invade dog license holders’ reasonable expectation of

privacy, I next turn to the factors identified in Doe v. Poritz, 142 N.J. 1, 88

(1995), to balance that privacy interest against the public’s interest in

disclosure of the records. In Burnett, this Court adopted the following seven

privacy factors outlined in Doe to assess whether disclosure pursuant to OPRA

was appropriate in light of the privacy concerns:

            (1) the type of record requested; (2) the information it
            does or might contain; (3) the potential for harm in any
            subsequent nonconsensual disclosure; (4) the injury
            from disclosure to the relationship in which the record
            was generated; (5) the adequacy of safeguards to
            prevent unauthorized disclosure; (6) the degree of need
            for access; and (7) whether there is an express statutory
            mandate, articulated public policy, or other recognized
            public interest militating toward access.

            [Burnett, 198 N.J. at 427 (quoting Doe, 142 N.J. at 88).]

In my view, five out of the seven factors (factors three through seven) militate

against disclosure in this case. Regarding factor three, there is certainly

potential for harm from disclosure of these records. Although OPRA protects
                                        6
from disclosure the personal information of crime victims in government

records,1 the reality is that many crimes, particularly domestic violence

offenses, go unreported. Thus, victims who never reported the crimes

committed against them are not classified as victims in any government

databases, and their information therefore would not be shielded against such a

records request. Unfortunately, dog license records could be used by those

with nefarious intentions as an avenue to obtain the addresses of crime victims,

or others seeking anonymity, if the requestor knows that the victim owns a dog.

       In assessing the harm to the relationship between citizens and the

government in factor four, there is a concern that residents might decide to

forego registering their dogs or providing other types of information to their

local governments for fear that every piece of information provided will be

subject to public disclosure. Regarding factor five, there do not appear to be

any safeguards in place to prevent the unauthorized disclosure of the

information central to this case once it is disseminated.

       Last, turning to factors six and seven, although our courts do not

generally consider the purpose behind OPRA requests, “when legitimate

privacy concerns exist that require a balancing of interests and consideration of

the need for access, it is appropriate to ask whether . . . disclosure will further


1
    See N.J.S.A. 47:1A-2.2 and :4-2 to -4.
                                        7
the core purposes of OPRA.” Burnett, 198 N.J. at 435. In assessing the need

for access here, it is evident that nothing in plaintiff’s request for dog license

records to promote his invisible fence business furthers OPRA’s purpose of

informing the public about government activities and guarding against

corruption and misconduct. There is, therefore, no great need for access here.

The articulated public interest of transparency in government, which normally

weighs in favor of disclosure, is simply absent in this case because the records

fall outside traditional areas of public concern that actually shine a light on

government functions. And the non-disclosure of this information would do

nothing to jeopardize OPRA’s core purpose because the request has no

connection whatsoever to the objective behind OPRA.2



2
  Although I do not believe these records should be subject to wholesale
disclosure pursuant to OPRA, I do think that this information could be made
accessible in limited circumstances pursuant to the common law right of
access. As was discussed during oral argument, there may be situations, for
example, in which someone is terrified of dogs and seeks information about
dog license holders in a particular neighborhood where they are looking to buy
a house. That person could make a particularized showing for information on
dog license holders in a certain neighborhood pursuant to the common law
right of access. Unlike OPRA requests, a requestor seeking documents under
the common law must “establish an interest in the subject matter of the
material” and the “right to access must be balanced against the State’s interest
in preventing disclosure.” Keddie v. Rutgers, 148 N.J. 36, 50 (1997)
(quotations omitted). In such circumstances, limited records can be made
available under the common law where appropriate. In contrast, the
application of OPRA would require the widespread distribution of information
on every single dog license holder in a municipality.
                                        8
                                       II.

      The privacy provision in OPRA is meant to guard against the disclosure

of information in which citizens have a reasonable expectation of privacy. In

light of the Court’s decision today, it appears the bar to making a colorable

privacy claim is so high that there may be very few privacy interests that

OPRA will respect.

      For those reasons, I respectfully dissent.




                                        9